Citation Nr: 0928124	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran did not appear at a 
requested Board hearing, which was scheduled to be held at 
the RO in November 2008.  

In December 2008, the Board remanded the appeal for 
additional development.  


FINDINGS OF FACT

1.  There is no competent evidence of hearing loss in 
service, nor is there evidence of a hearing loss disability 
within the first post-service year; the preponderance of the 
evidence is against finding a causal relationship between the 
Veteran's service or any incident of service, including noise 
exposure in service, and his current hearing loss disability.  

2.  The Veteran's tinnitus did not originate in service, and 
is not otherwise etiologically related to service, including 
to any acoustic trauma.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in September 2003 
and December 2006 correspondences.  The Veteran's claims were 
last readjudicated in an April 2009 supplemental statement of 
the case, thereby curing any deficiency in the timing of 
notice.

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records (STRs), VA medical 
records, and private treatment records.  VA scheduled an 
examination for the Veteran in an effort to fulfill its duty 
to assist the Veteran.  The Veteran canceled his examination 
appointment, however, and did not reschedule it, despite the 
RO's written notification to the Veteran that his 
participation in a hearing examination was important to the 
proper adjudication of his claim.  Thus, the Board finds that 
the RO has fulfilled the duty to assist.  In addition, under 
these circumstances, the Board must proceed with the evidence 
at hand, however outdated, as the Veteran has been given 
every reasonable opportunity to attend the scheduled 
examination afforded to him.  38 C.F.R. § 3.655(a), (b) 
(2008).

Factual Background

Although acknowledging that he was exposed to industrial 
noise in the course of his post-service employment, the 
Veteran claims that he was exposed to aircraft noise while 
serving in the 220th Aviation Company.  The Veteran's DD Form 
214 notes that he was a typist.  He contends that his 
bilateral hearing loss and tinnitus are attributable to noise 
exposure in service.

The Veteran's pre-induction examination of April 1965 
included an audiometric examination.  Pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
-10
-10
-10
-10
0
LEFT
0
-5
0
10
15
10

Converted to ISO (ANSI) units, the pure tone thresholds, in 
decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
0
0
0
-5
10
LEFT
15
5
10
20
20
20

At the Veteran's separation examination conducted in July 
1967, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
5
-5
0
15
LEFT
15
5
0
10

Converted to ISO (ANSI) units, the pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
20
5
10
20
LEFT
30
15
10
15

The Veteran's STRs did not indicate any complaints or 
treatment for tinnitus during service.

The Veteran's private post-service treatment records include 
periodic audiometric examinations administered from September 
1972 to September 1999.  These examinations exhibit a 
progressive deterioration of the Veteran's hearing.  

By way of example, in a September 1972 audiometric 
examination, pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
5
5
0
30
LEFT
0
0
0
40

In his next recorded audiometric examination, administered in 
May 1985, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
5
50
55
LEFT
10
25
55
65

In an audiometric examination conducted in September 1999, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
10
35
60
55
LEFT
25
60
60
65

In a letter from the Special Metal's Nursing Station, dated 
January 2002, the Veteran was informed that after reviewing 
the results of his hearing test, the reviewing physician 
recommended that he see an ear, nose and throat specialist to 
receive treatment for his severe hearing loss.

In a hearing examination record related to his claim for 
workers' compensation, administered in July 2002, the Veteran 
indicated that he had a long history of exposure to 
industrial noise in the workplace.  Examples of this noise 
were given as factory noise, machinery, and pressers.  An 
audiometric examination was administered.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
20
60
65
LEFT
30
20
60
70

A record from the VA Medical Center in Huntington, West 
Virginia, notes that the Veteran attended a VA audiological 
examination in September 2003.  Upon further review of their 
records, the Huntington VA Medical Center was unable to find 
a record of an audiological examination.

A VA audiological examination was scheduled for February 
2009.  The veteran canceled the examination, advising that 
"he had already taken care of his hearing."

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A.  Bilateral Hearing Loss

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels (db) or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

Post-service audiometry records show that the Veteran's 
hearing has progressively degenerated over many years, and he 
now has a hearing loss disability for VA purposes.  The Court 
has stated, however, that 38 C.F.R. § 3.385 operates only to 
establish when hearing loss can be service connected, and the 
Court found that regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).

As to the question of whether the Veteran's current hearing 
loss disability had its onset in service or is otherwise 
related to service, this requires competent evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  In this case, there is no medical evidence of record 
expressing the opinion that the Veteran's bilateral hearing 
loss was incurred in service.  The Veteran was afforded the 
opportunity to undergo a VA audiological examination, with 
specific instruction to the examining doctor to opine on the 
etiology of the Veteran's hearing disability, but the Veteran 
declined.  Therefore, The Board is left with the Veteran's 
opinion that his current bilateral hearing loss disability is 
due to noise exposure in service.

The Veteran does not contend, nor does the evidence show, 
that he has medical education, training, or experience, and 
his opinion that his current bilateral hearing loss is 
causally related to noise exposure in service is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  His statements are not, therefore, probative of the 
etiology of this current bilateral hearing loss disability or 
its relationship to service.

The Board finds that there is no evidence of hearing loss at 
the time the Veteran separated from service and no competent 
evidence of sensorineural hearing loss to a compensable 
degree within one year following his discharge from service.  
Further, the greater weight of the evidence is against 
finding a nexus between the Veteran's current bilateral 
hearing loss disability and service or any incident of 
service, including exposure to noise from aircraft engines.  
The Veteran's DD Form 214 indicates that he worked as a 
typist and there is no evidence that he worked in the 
immediate vicinity of aircraft.  The Veteran included an 
article from The Observer which indicates that the aircraft 
of the 220th Aviation Company routinely came under enemy fire 
while flying missions, but the Veteran does not argue that he 
flew in or otherwise was associated with these aircraft as a 
function of his duty.  Further, there is no medical evidence 
linking the Veteran's current hearing loss to noise exposure 
experienced in service.  VA attempted to assist the veteran 
by arranging for an examination to determine the etiology of 
his hearing loss and tinnitus, but the veteran canceled the 
examination.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for a bilateral hearing loss disability is 
not warranted on a direct or presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

B.  Tinnitus

The Veteran contends that he experienced acoustic trauma 
during his period of active service.  He does not contend, 
however, that he noticed or was treated for tinnitus at that 
time.  During the over 30 years of audiological examinations 
on record, the Veteran never complained of experiencing 
tinnitus.  Furthermore, the Veteran declined to complain of 
tinnitus during the examination performed in regard to his 
workers' compensation claim.  The Veteran was scheduled a VA 
examination to determine the nature and etiology of his 
claimed tinnitus, but failed to attend.  Although the Veteran 
is competent to report noticing ringing in his ears, see 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), in this 
case the length of time between service and his complaint of 
tinnitus weighs against the Board finding that this disorder 
stems from a period of active military duty.  As there is no 
medical opinion relating the Veteran's claimed tinnitus to an 
incident or injury in service, the claim must be denied.

In short, the preponderance of the evidence shows that the 
Veteran's tinnitus did not originate in active service or any 
period of active duty and is not otherwise etiologically 
related to service.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


